      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 1 of 12
                                                                                                FILED
                                                                                             U.S. District Court
                                                                                             District of Kansas

                                                                                            DEC    f7 7019
                                                                                      Clerk,JJ~ Court
                                                                                                          •
                                                                                            .5 ~=-''--- eputy Clertc
                                                                                      By-==.=---
                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

                         Plaintiff,

      v.                                               Case No. 19-10076-JWB


AUSTIN BALLEW

                         Defendant.


                  PLEA AGREEMENT PURSUANT TO FEDERAL RULE
                        OF CRIMINAL PROCEDURE ll(c)(l)(C)

       The United States of America, by and through Assistant United States Attorney Jason W.

Hart, and the defendant, Austin Ballew, personally and with his counsel, Jennifer Amyx, hereby

enter into the following plea agreement pursuant to Rule 1 l(c)(l)(C) of the Federal Rules of

Criminal Procedure:

       1.      Defendant's Gu ilty Plea. The defendant agrees to plead gui lty to Count(s) 1, 3, 8,

11 , and 13 of the Indictment, charging vio lations of 18 U.S.C. § 2251(a), that is, Sexual

Exploitation of a Child, as well as Count(s) 5, 7 and 15 of the Indictment, charging violations of

18 U.S.C. §159l(a)(l), that is Sex Trafficking of a Minor. By entering into this plea agreement,

the defendant admits to knowingly committing the offense(s), and to being guilty of the offense(s).

The defendant understands that the maximum sentence which may be imposed as to Count 1 of

the Indictment to which he has agreed to plead guilty is not more than thirty (30) years nor less

than fifteen (15) years of imprisonment, a fine of up to $250,000, a tenn of supervised release of

up to life and not less than five (5) years, a $100.00 mandatory special assessment, and a $5 ,000 .00

assessment pursuant to the Justice for Victims of Trafficking Act (JVTA). The defendant


                                                                                          Ver. 17-09
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 2 of 12




understands that the maximum sentence which may be imposed as to each of Counts 3, 8, 11 , and

13 of the Indictment, are the same as for Count 1. The defendant understands that the maximum

sentence which may be imposed as to Count 5 of the Indictment to which he has agreed to plead

guilty is not more than life nor less than ten (l 0) years of imprisonment, a fine of up to $250,000,

a term of supervised release of up to life and not less than five (5) years, a $100.00 mandatory

special assessment, and a $5 ,000.00 assessment pursuant to the Justice for Victims of Trafficking

Act (NTA). The defendant understands that the maximum sentence which may be imposed as to

each of Counts 7 and 15 of the Indictment, are the same as for Count 5. Additionally, the defendant

understands that the sentences imposed for Counts 1, 3, 5, 7, 8, 11 , 13 and 15 of the Indictment

may be made to run consecutive (one after the other), or may be made to run concurrent (at the

same time).

       2.      Factual Basis for the Guilty Plea. The parties agree the facts constituting the

offense to which the defendant is pleading gui lty are as follows:

        On August 25, 2018, the defendant Austin Ballew began operating a Facebook
        account under the name "Deandre Johnson," posing as an African-American
        teenager/young adu lt. During the month of September 2018, from his residence in
        Cherryvale, Kansas, the defendant used the account to contact and communicate
        with many minor females in Southeast Kansas, requesting sexually explicit photos
        and videos of the minors and also offering money for the performance of sex acts
        by the minors.

        The activity was brought to light by the report of a minor and the minor' s parent,
        who contacted the Independence Police Department (IPD). Det. Vining of the IPD
        obtained a search warrant to Facebook account of "Deandre Johnson," which
        revealed numerous other minor fema les being solicited for sex acts and chi ld
        pornography. Information associated with the account returned to the defendant's
        email, phone, and residential IP address. During a subsequent interview, the
        defendant admitted to operating the "Deandre Johnson" account.

        Specifically, as to Count 1 of the Indictment, the Facebook records show the
        defendant, posing as "Deandre Johnson," contacted Minor Victim I on September
        18, 2018, and learned she was a minor. In subsequent communication on
        September 18, 2018, the defendant proposed "I'll personally pay u $2000 for ur
        virginity" and offered to pay $990 for a video of Minor Victim 1 masturbating.

                                                 2
Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 3 of 12




 Minor Victim 1 did not comply. At the time of the defendant' s communications,
 Minor Victim 1 was a 16 year old minor (born in 2002) in Independence, Kansas.

 As to Count 3 of the Indictment, the Facebook records show the defendant, posing
 as "Deandre Johnson," contacted Minor Victim 2 on September 2, 2018, and
 learned she was a minor. On September 2, 2018, the defendant told Minor Victim
 2 ""i'd about pay for help" with his erection " like would u help me cum," and offers
 $500 for "nudes maybe u fingering." He sends a picture of a Wal mart receipt for a
 money order, blocking out the password as a bargaining chip. He demands pictures
 of Minor Victim 2' s genitals, saying "I'll bum this fucking recipt and jump off a
 bridge idgaf' to which Minor Victim 2 complies and sends a video of her genitals.
 The defendant then tells Minor Victim 2 "Your gonna do what your told when
 your told from now on" and "I own you now do you understand." At the time of
 the defendant' s communications, Minor Victim 2 was a 16 year old minor (born
 in 2002) in Independence Kansas.

 As to Count 5 of the Indictment, the Facebook records show the defendant, posing
 as "Deandre Johnson," contacted Minor Victim 3 on September 16, 2018, and
 learned she was a minor. Despite Minor Victim 3 pointing out his false identity,
 defendant asked Minor Victim 3 "are u single? or a virgin? I could make u like
 $500 but uk." Minor Victim 3 rejected his solicitation to engage in a commercial
 sex act, to which the defendant responded "If u decide u want $900 just lmk"
 nearly doubling the offer. At the time of the defendant' s communications, Minor
 Victim 3 was a 14 year old minor (born in 2003) in Coffeyville, Kansas.

 As to Count 7 of the Indictment, the Face book records show the defendant, posing
 as "Deandre Johnson," contacted Minor Victim 4 on September 10, 2018, asking
 if she ' d engage in a sex act if she got paid. Minor Victim 4 did not see the messages
 until later, and on September 15, 2018, the defendant learned Minor Victim 4 was
 a minor. Over the next three days (to September 18), the defendant continued
 offering money and marijuana to Minor Victim 4 for the performance of various
 sex acts, including oral sex and sexually penetrative acts, as well as the creating of
 sexually explicit videos. At the time of the defendant's communications, Minor
 Victim 4 was a 17 year old minor (born in 2001) in Cherryvale, Kansas.

 As to Count 8 of the Indictment, the Face book records show the defendant, posing
 as "Deandre Johnson," contacted Minor Victim 5 on September 19, 2018, and
 learned she was a minor. The defendant sent messages asking if Minor Victim 5
 was a virgin, if she' d like to make money, if she masturbated, and "would u let
 someone finger u if u were paid ." The defendant sent Minor Victim 5 pictures of
 an erect African-American penis in order to get Minor Victim 5 to send pictures
 of her exposed breasts. After much persistence, the Minor Victim 5 complied, to
 which the defendant responded " You gonna play with ur pussy" and "Can I see
 more we can swap more pies." At the time of the defendant's communications,
 Minor Victim 5 was a 14 year old minor (born in 2004) in Coffeyville, Kansas.



                                           3
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 4 of 12




        As to Count 11 of the Indictment, the Facebook records show the defendant,
        posing as "Deandre Johnson," contacted Minor Victim 6 on September 7, 20 18,
        asking "want to make hella money boo. " The defendant already knew Minor
        Victim 6 was a minor, havi ng been rebuffed by her in real life. On September 11 ,
        2018, the defendant offered $900 for the performance of sex acts and the creation
        of a video of Minor Victim 6 engaged in sex acts . After M inor Victim 6 sent a
        video of her engaged in a sex act with another individual, the defendant
        complained it was short and demanded another video. When Minor Victim 6
        complained about the defendant' s fai lure to pay, he threatened " ill make sure ur
        plastered online so people hit u up." At the time of the defendant's
        communications, Minor Victim 6 was a 17 year old minor (born in late 2000) in
        Coffeyv ill e, Kansas.

        As to Count 13 of the Indictment, the Facebook records show the defendant,
        posing as "Deandre Johnson ," contacted Minor Victim 7 on September 2, 20 18,
        and learned she was a minor. The defendant asked if Minor Victim 7 was a virgin
        and if she wanted to make some money "because I have Iike $1 ,000 I don't need
        and your hot as fuck". He asked "would you be interested in possibly sell ing a
        couple nudes for hella cash." Minor Victim 7 put him off. The defendant repeated
        his offers on two later dates. At the time of the defendant's communications,
        Minor Victim 7 was a 14 year old minor (born in 2003) in Burden, Kansas.

        As to Count 15 of the Indictment, the Facebook records show the defendant,
        posing as "Deandre Johnson," contacted Minor Victim 8 on September 6, 20 18,
        and learned she was a minor. In his communication with Minor Victim 8, he asked
        her "wanna make some money" and "u will ing to sell nudes." At the time of the
        defendant' s communications, Minor Victim 8 was a 16 year old minor (born in
        2002) in Wichita, Kansas.

        The defendant acknow ledges that his communications, via Facebook, were in and
        affecting interstate commerce and that any visual depictions were or would have
        been transmitted using a facility of interstate commerce, that being Facebook's
        messaging serv ice and the internet itse lf.

       3.         Proposed Rule ll(c){l)(C) Sentence. The parties propose, as an appropriate

disposition of the case:

            (a)      a total sentence that is within the range of 15-25 years in prison on Counts 1, 3,

                     5, 7, 8, 11 , 13 and 15 of the Indi ctment;

            (b)      a five (5) year term of supervised release;

            (c)      no fine;



                                                    4
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 5 of 12




             (d)      the mandatory special assessment of $100.00 per count of conviction, for a total

                      of $800.00; and

             (e)      restitution, if requested by any victim for Counts 1, 3, 5, 7, 8, 11 , 13 and 15 ,

                      and in an amount determined by the Court.

The parties seek this binding plea agreement as an appropriate disposition of the case, because if

the Court permits itself to be bound by the proposed sentence, it brings certainty to the sentencing

process; it assures that the defendant and the government will benefit from the bargain they have

struck; it serves the interests of justice; and it assures a sentence consistent with the sentencing

factors of 18 U.S.C. § 3553(a). If the Court does not agree with the sentence, the defendant and

United States may be restored to the positions they maintained prior to reaching this plea

Agreement. This plea agreement centers on the defendant' s agreement to enter his guilty plea as

soon as the Court' s schedule permits, thereby preserving valuable Court, prosecution, defense,

United States Probation Office, United States Marshals' Service and other law enforcement

resources.

       4.          Application of the Sentencing Guidelines. The parties are of the belief that the

proposed sentence does not offend the advisory sentencing guidelines. Because this proposed

sentence is sought pursuant to Federal Rule of Criminal Procedure 11 (c )(1)(C), the parties are not

requesting imposition of an advisory guideline sentence.

       5.          Government's Agreements. In return for the defendant' s plea of gui lty as set forth

herein, the United States agrees to dismiss the remaining counts of the Indictment at the time of

sentenc ing, and agrees to not file any add itional charges against the defendant arising out of the

facts forming the basis for the present Indictment. Specifically, the United States will dismiss

Counts 2, 4, 6, 9, 10, 12, and 14 of the Indictment.



                                                    5
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 6 of 12




       6.      Consequences for Violating the Plea Agreement. The United States' obligations

under this plea agreement are contingent upon the defendant's co ntinuing to manifest an

acceptance of responsibility. If the defendant denies or gives conflicting statements as to his

involvement, falsely denies or frivolously contests relevant conduct the Court determines to be

true, wi llfull y obstructs or impedes the administration of justice, as defined by U.S.S.G. § 3C 1.1

(or willfully attempts to do so), or has engaged in additional criminal conduct, the Un ited States

reserves the right to petition the Court for a hearing to determine if he has breached this plea

agreement.

       If the Court finds by a preponderance of the evidence that the defendant (1) has breached

or violated this plea agreement; (2) has wil lfull y obstructed or impeded the administration of

justice, as defined by U.S.S .G. § 3C l . I (or wi llfull y attempted to do so) ; (3) has engaged in

additional criminal conduct; or (4) has otherwise failed to adhere to this plea agreement's tenns,

this plea agreement will be deemed null and void, and the Un ited States may pursue any additional

charges arising from the criminal activity under investigation, as well as any charges for any

perjury, false statement, or obstruction of justice that may have occurred .

       If the Co urt finds the defendant has vio lated this plea agreement, he understands and agrees

that all statements he made, any testimony he gave before a grand jury or any tribunal , or any leads

from such statements or testimony, shall be admissible against him in any and all criminal

proceedings. The defendant waives any rights which might be asserted under the United States

Constituti on, any statute, Federal Rule of Criminal Procedure 1 l(f), Federal Rule of Evidence 410,

or any other federal rule that pertains to the ad mi ss ibility of any statements he made subsequent to

this plea agreement.

       7.      Whether to Accept the Proposed Plea Agreement and Sentence is Up to the

Court. The Court has no obl igation to accept the proposed plea agreement and sentence. It is

                                                  6
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 7 of 12




solely within the Court's discretion whether to accept the proposed binding plea agreement as an

appropriate disposition of the case.

       8.         Withdrawal of Plea Permitted Only if the Court Does Not Accept the Plea

Agreement and Proposed Sentence. If the Court agrees to be bound by the proposed plea

agreement and sentence, the parties shall be bound by all the terms of the proposed plea agreement

and the defendant will not be pennitted to withdraw his guilty plea. If the Court announces that it

will NOT be bound by the proposed plea agreement, the parties agree that at that time either party

may withdraw the proposed plea agreement, and if either does so, then all parties will be restored

to the positions they were in prior to the entry of the defendant's plea. If neither party elects to

withdraw the proposed plea agreement at the time the Court announces that it will not be bound,

and before the Court proceeds with sentencing, then the parties shall be bound by all the terms of

the proposed plea agreement and the defendant will not be permitted to withdraw his guilty plea.

       9.         Identification of Assets and Agreement Concerning Monetary Penalties

(Restitution, Fines, Assessments) and Forfeiture. The defendant agrees to cooperate fully with

the United States Attorney' s Office and specifically agrees as follows:

            (a)      Defendant agrees to execute a financial statement provided by the United States
                     Attorney' s Office and to update the statement with any material changes within
                     30 days of any such change. Defendant further agrees to provide all supporting
                     documentation, including, but not limited, to copies of federal tax returns. The
                     defendant agrees to disclose all assets in which defendant has any interest or
                     which defendant exercises control, directly or indirectly, including those held
                     by a spouse, nominee, or other third party, as well as any transfer of assets that
                     has taken place within six years preceding the entry of the judgment in this
                     criminal case. Additionally, the defendant agrees to periodically execute an
                     updated financial statement at the request of the United States Attorney's Office
                     until such time the judgment debt is paid in full.

            (b)      Defendant agrees to authorize the release of all financial information requested
                     by the United States, including, but not limited to, executing authorization
                     forms for the United States to obtain tax information, bank account records,
                     credit history, and social security information. Defendant agrees the United
                     States Attorney' s Office may subpoena any records it deems relevant to conduct

                                                   7
Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 8 of 12




         a full fi nancial investigatio n. Defendant agrees to discuss or answer any
         questions by the United States relating to its financial investigation.

   (c)   Defendant agrees to submit to an examination prior to and/or after sentencing,
         whi ch may be taken under oath, and/o r may include a polygraph examination
         relating to his financial circumstances.

   (d)   Defendant agrees that any wa ivers, consents, or releases executed for the United
         States Probation Office for purposes of preparation of the Presentence Report
         may be provided to the United States Attorney' s Office. All information
         defendant provided to the United States Probation Office or independently
         obtai ned by the Un ited States Probation Office may be provided to the Un ited
         States Attorney's Office.

   (e)   Defendant agrees not to encumber, transfer, or dispose of any monies, property,
         or assets under defendant' s custody or control, without written approval from
         the United States Attorney' s Office.

   (t)   Defendant agrees that whatever monetary penalties the Court imposes
         (incl uding any fine , restitution, assessment, or forfeiture judgment), will be due
         and payable immed iate ly and subj ect to immediate enforcement by the United
         States. Should the Co urt impose a schedul e of payments, he agrees that the
         schedule of payments is a minimum schedul e of payments and not the only
         method, nor a limitation on the methods, available to the United States to
         enforce the j udgment. If defendant is incarcerated, defendant agrees to
         participate in the Bureau of Prisons ' Inmate Financial Responsibility Program,
         regardless of whether the Court specificall y directs participation or imposes a
         schedule of payments.

   (g)   If defendant posted funds as security for defendant' s appearance in this case,
         defendant authorizes the Court to release the funds to the C lerk of the United
         States District Court to be applied to the criminal monetary impositions at the
         time of sentencing.

   (h)   Defendant waives any requirement for demand of payment on any restitution,
         fine, assessment, or forfeiture judgment entered by this Court.

   (i)   Defendant agrees to notify the United States Attorney ' s Office within 30 days
         of any change of address or other contact informatio n until the judgment debt
         is paid in fu ll.

   U)    Defendant agrees the terms of this agreement shall be incorporated into the
         Judgment in a Criminal Case.

   (k)   Defendant waives the admin istrative requirements of the Treasury Offset
         Program, including the requirement of default, and agrees to be immediately


                                        8
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 9 of 12




                       included in the Treasury Offset Program allowing federal benefits and
                       payments to be offset and applied to the balance of criminal monetary penalties.

              (I)      Defendant agrees that noncompliance with any of the terms set forth in this
                       paragraph w ill result in a continuance of the sentencing hearing.

        10.         Restitution. At this time, the victims associated with Counts 1, 3, 5, 7, 8, 11 , 13

and 15 of the Indictment have not submitted requests for restitution, but may do so prior to

sentencing. The defendant understands that restitution is mandatory for the offenses in Counts 1,

3, 5, 7, 8, 11 , 13 and 15, pursuant to 18 U.S.C. §§2259 and 1593.

        11.         Payment of Special Assessment. The defendant understands that a mandatory

special assessment of $100.00 per count of conviction will be entered against him at the time of

sentencing. The defendant agrees to deliver to the Clerk of the United States District Court

payment in the appropriate amou nt no later than the day of sentencing. The defendant has the

burden of establishing an inability to pay the requ ired special assessment.               The parties

acknowledge that if the Court finds the defendant is without resources to pay the special

assessment at the time of sentencing, the Court may allow payment during his period of

incarceration.

       12.          Waiver of Appeal and Collateral Attack.            The defendant knowingly and

voluntaril y waives any right to appea l or collaterally attack any matter in connection with this

prosecution, his conviction, or the components of the sentence to be imposed herein, including

restitution, the length and conditions of supervised release, as we ll as any sentence imposed upon

a revocation of supervised release. The defendant is aware that 18 U.S.C. § 3742 affords him the

right to appeal the conviction and sentence imposed.            By enteri ng into this agreement, the

defendant knowingly waives any right to appeal a sentence imposed in accordance with the

sentence recommended by the parties under Rule l l(c)(l)(C). The defendant also waives any right

to challenge his sentence, or the manner in which it was determined, or otherwise attempt to modify

                                                     9
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 10 of 12




or change his sentence, in any collateral attack, including, but not limited to, a motion brought

under 28 U.S.C. § 2255 (except as limited by United States v. Cockerham , 237 F.3d 1179, 1187

(10th Cir. 2001)), or a motion brought under Federal Rule of Civi l Procedure 60(b) . In other

words, the defendant waives the right to appeal the sentence imposed in th is case, except to the

extent, if any, the Court imposes a sentence in excess of the sentence recommended by the parties

under Rule ll(c)(l)(C). However, if the United States exercises its right to appeal the sentence

imposed, as authorized by 18 U.S .C. § 3742(b), the defendant is released from this waiver and may

appeal the sentence received, as authorized by 18 U.S.C. § 3742(a). Notwithstanding the foregoing

waivers, the parties understand that the defendant in no way waives any subsequent claims with

regards to ineffective assistance of counsel or prosecutorial misconduct.

        13.    FOIA and Privacy Act Waiver. The defendant waives all rights, whether asserted

directly or by a representative, to request or receive from any department or agency of the United

States any records pertaining to the investigation or prosecution of this case, including, without

limitation, any records that may be sought under the Freedom of Information Act, 5 U.S.C. § 552.

The defendant further waives any rights conferred under the Privacy Act of 1974, 5 U.S .C. § 552a,

to prevent or object to the disclosure of records or materials pertaining to this case.

        14.    Full Disclosure by United States. The defendant understands the United States

will provide to the Court and the United States Probation Office all information it deems relevant

to determining the appropriate sentence in this case. This may include information concern ing his

background, character, and conduct, including the entirety of his criminal activities. The defendant

understands these disclosures are not limited to the count to which he is pleading guilty. The

United States may respond to comments he or his attorney makes, or to positions he or his attorney

takes, and to correct any misstatements or inaccuracies. The United States further reserves its right

to make any recommendations it deems appropriate regarding the disposition of this case, subject

                                                  10
      Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 11 of 12




only to any limitations set forth in this plea agreement. The defendant also has the right to provide

information concerning the offense and to make recommendations to the Court and the United

States Probation Office.

        15.     Megan's Law/Adam Walsh Act Notice. The defendant has been advised and

understands, that under the Sex Offender Registration and Notification Act, a federa l law, the

defendant must register and keep the registration current in each of the fo llowing jurisdictions: the

location of the defendant' s residence, the location of the defendant' s employment; and, if the

defendant is a student, the location of the defendant' s school. Registration will require that the

defendant provide information that includes name, residence address, and the names and addresses

of any places at which the defendant is or will be an employee or a student. The defendant

understands that he must update his registrations not later than three business days after any change

of name, residence, employment, or student status. The defendant understands that fai lure to

comply with these obligations subjects the defendant to prosecution for fai lure to register under

federal law, 18 U.S .C. § 2250, wh ich is punishable by a fine or imprisonment, or both.

        16.     Parties to the Agreement. The defendant understands this plea agreement binds

only him and the United States Attorney for the District of Kansas, and that it does not bind any

other federa l, state, or local prosecution authority.

        17.     No Other Agreements. The defendant has had sufficient time to discuss this case,

the evidence, and this plea agreement with his attorney and he is fully satisfied with the advice and

representation his attorney provided. Further, the defendant acknowledges that he has read the

plea agreement, understands it, and agrees it is true and accurate and not the result of any threats,

duress or coercion. The defendant further understands that this plea agreement supersedes any and

all other agreements or negotiations between the parties, and that this plea agreement embodies

each and every term of the agreement between the parties.

                                                   11
     Case 6:19-cr-10076-JWB Document 33 Filed 12/17/19 Page 12 of 12




       18.     The defendant acknowledges that he is entering into this plea agreement and is

pleading guilty because he is guilty. He further acknowledges that he is entering his guilty plea




                                                           Date :_l' -l..--t/---'-1--+-J_\'t________



                                                           Date: __   t_2.~. (_t"1_ /_t~1___
Supervisor


~
CARRIECAP~
                                                           Date:   12./ I    ~{11
Criminal Chief


                                                           Date:_\ 1.-'---/)---L-7/(_/Cf....______
AUSTIN BALLEW
Defendant


                                                           Date:_/_2_--+-)~/_7-+--//~'7_ _
                                                                         I          I

 · ssistant Federal Public Defender
Counsel for Defendant




                                               12
